Citation Nr: 1739156	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to degenerative joint disease, left knee status post total knee replacement. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to August 1961 and had subsequent reserve service from August 1961 to May 1985 with multiple periods of active duty for training (ACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran also perfected an appeal of the matters seeking service connection for coronary artery bypass grafts x5 and diabetes mellitus type 2.  In an April 2017 rating decision, the RO granted service connection for coronary artery bypass grafts x5 and service connection for diabetes mellitus type 2; therefore, those matters are no longer before the Board on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Degenerative joint disease, left knee status post total knee replacement (hereinafter, left knee disability) was not manifested in service or within one year after the Veteran's separation from service; and no diagnosed left knee disability is shown to be related to his service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to notify via a July 2012 letter that provided the Veteran with adequate notice prior to the initial rating decision in September 2013.

The duty to assist has also been met. VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues.

The Veteran appeared at a VA examination in July 2013.  In August 2017 written argument, the Veteran's representative argued that the opinion was insufficient as there was little rationale given and little consideration of the Veteran's statements regarding in-service events.  As will be explained in detail in the analysis below, the Board finds that the examination report reflects the examiner completed a full review of and consideration of the Veteran's statements and the medical evidence of record.  The opinion also contains a sufficient rationale that considers the Veteran's statements regarding what occurred in service.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Legal Criteria and Analysis

The Veteran claims he has a left knee disability related to his service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R.    § 3.303.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases, including arthritis, a presumption of service connection arises if it is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The Veteran underwent a total left knee replacement in May 2013.  On July 2013 VA examination, the examiner provided a diagnosis of degenerative joint disease, status post total knee replacement.  Therefore, the first element of service connection, a current disability, is met. 

As to the second element of service connection, an in-service event, the Veteran's service treatment records (STRs) from December 1960 contain complaints of knee pain.  The examining physician noted that the Veteran had been symptomatic intermittently for the past 2 years and claimed to have no relief from various treatments.  In a January 1961 treatment note, the examining physician noted that X-rays reflected no joint pathology, there was no evidence of arthritis, and suggested the complaints may have been psychogenic.  

The Veteran has reported that during service he was hiking approximately 8 miles per day due to his job as a survival specialist.  The Veteran is competent to report about his experiences during service.  The Veteran's DD Form 214 reflects that his military occupational specialty was rescue and survival specialist.  Therefore, the Board finds that his statements regarding his in-service duties are both competent and credible.  The Board finds that the Veteran's assertion that he was hiking 8 miles a day and his complaints of knee pain and treatment in December 1960 and January 1961 constitute the second element of service connection, an in-service event.  

As both a current disability and in-service event are present, the Board must determine whether there is a nexus between the Veteran's current disability and the in-service events.  

Private treatment records from November 2011 show that the Veteran reported left knee pain for approximately the last four years.  X-ray reports of 2013 reflect near complete loss of joint space in the medial compartment of the left knee.  The Veteran had a left total knee replacement in May 2013 and a second surgery to close the wound a few months later.  Treatment records consistently indicate pain arose in approximately 2007.  

In his January 2012 application for benefits, the Veteran noted that his left knee disability began in December 2011.  

The Veteran was provided a VA examination in July 2013.  The Veteran reported that his knee pain began in 2008 and that he first saw a doctor for his left knee in November 2012.  He indicated there was no injury to the knee prior to his total knee replacement.  He reported that during service, he often had to hike 8 miles a day as part of his job as a survival instructor, but he noted that he did not have any knee injury that he could recall.  He reported that after service he worked from 1963 to 1965 as a warehouseman loading pallets of cargo onto planes, but he was not injured.  From 1965 to 1993, he worked a desk job as a computer programmer.  He reported hunting, fishing, and camping after service.  

After reviewing the Veteran's claims file and examining the Veteran, the VA examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by an in-service injury or event.  The examiner explained that the Veteran's left knee disability did not start until he was 70 years old, 47 years after separation from active service.  He indicated that this was far too long after his service experience of hiking to have caused his current left knee degenerative joint disease were it a natural progression of his service experience.  The examiner continued that the Veteran's in-service complaints in December 1960 were for his bilateral knees and if his current disability were connected to those complaints, he would have a current right knee disability also.  He concluded that his current knee degenerative joint disease was at least as likely as not due to wear and tear of aging.  

The preponderance of the evidence is against a finding that the current left knee disability is related to service.  The Board places substantial weight of probative value on the July 2013 VA examiner's opinion.  The opinion reflects that the examiner considered the Veteran's in-service treatment for knee pain complaints, the circumstances of his service as a survival specialist, including hiking multiple miles a day, and his lay statements.  The examiner concluded that given the length of time between his service and the onset of chronic left knee symptoms, as reported by the Veteran, that his knee degenerative joint disease was at least as likely as not due to the wear and tear of aging and less likely as not due to his service.  The opinion also contains a full rationale explaining the reasoning behind the opinion.  Further, there is no medical opinion of record to contradict the examiner's opinion.  

As stated above, arthritis is a presumptive condition under 38 C.F.R. § 3.309, and so service connection under such a theory has been considered.  The Veteran has reported that his pain did not start until approximately 2007, which was approximately 35 years after leaving active service.  However, the earliest documented showing of arthritis was in 2012, long after expiration of any potentially applicable presumptive period.  38 C.F.R. § 3.307.  The evidence also does not reflect that the Veteran experienced continuity of symptomatology of left knee pain since service, as he has reported he first experienced pain in his knee in approximately 2007.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker, 708 F.3d 1331.

Therefore, while there is a current left knee disability and evidence of an in-service event, there is no medical evidence that shows a nexus between the current disability and the Veteran's service.  Further, as stated above, presumptive service connection does not apply here as the disability manifested long after the presumptive period ended.  Continuity of symptomatology of arthritis since service also has not been shown.

In summary, the Board finds that a preponderance of the evidence is against the claim of service connection for a left knee disability.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


